SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement []Definitive Additional Materials [ X ] Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 Federated Equity Funds (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: []Fee paid previously with preliminary proxy materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: Filed by: Federated Equity Funds Filed Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-6 of the Securities Act of 1934 Subject Company: Prudent Bear Fund Commission File No. 811-09120 PRUDENT BEARSolicitation Script 866-450-8469 Greeting: Hello, is Mr. /Ms. available please? Hi Mr. /Ms., my name is and I am calling on behalf of the Prudent Bear Funds on a recorded line.Recently you were mailed proxy materials for the upcoming Special Meeting of Shareholders.Have you received this material? If Received: Your Fund’s Board of Directors is recommending that you vote in favor of the proposal outlined in the proxy statement.For your convenience, would you like to vote now over the phone? IF Yes: The process will only take a few moments. Again, my name is , a proxy voting specialist on behalf of the Prudent Bear Funds. Today’s date isand the time isEastern Time. Would you please state your full name and full mailing address? Are you authorized to vote all shares? (If yes, proceed with voting process) (If no, identify with shareholder which accounts s/he is authorized to vote and proceed with voting process) The Board of Directors has unanimously approved the proposal as set forth in the material you received and recommends a favorable vote for this proposal.How do you wish to vote your account/each of your accounts? For Favorable Vote: Mr. /Ms.I have recorded your vote as follows, for all of your Prudent Bear Funds accounts you are voting in favor of the proposal as set forth in the proxy materials you received. For Non-Favorable Vote: Mr./Ms.I have recorded your vote as follows, for all of your Prudent Bear Funds accounts you are voting against the proposal as set forth in the proxy materials you received. For Abstentions: Mr./Ms.I have recorded your vote as follows, for all of your Prudent Bear Funds accounts you are abstaining on the proposal as set forth in the proxy materials you received. You will receive a written confirmation of your vote.If you wish to make any changes you may contact us by calling 1-866-450-8469.Thank you very much for your participation and have a great day/evening. If Unsure of voting: Would you like me to review the proposal with you?(Answer all the shareholder’s questions and ask them if they wish to vote over the phone.If they agree, return to authorized voting section) If Not Received: I can resend the materials to you. Do you have an email address this can be sent to? (If yes: Type email address in the notes and read it back phonetically to the shareholder) (If not, continue with standard script) Can you please verify your mailing address? (Verify entire address, including street name, number, town, state & zip) Thank you. You should receive these materials shortly and the materials will inform you of the methods available to you to cast your vote, one of which is to call us back at the toll free number listed in the material. If Shares were sold after (record date) I understand Mr./Ms., however you were a shareholder on the record date and therefore you are still entitled to vote your shares. Would you have any objections to voting your shares now? If Not Interested: I am sorry for the inconvenience. Please be aware that as a shareholder, your vote is very important.Please fill out and return your proxy card at your earliest convenience.If you would rather not do that, you can always vote via the other methods outlined in the proxy materials. Thank you again for your time today, and have a wonderful day/evening. ANSWERING MACHINE MESSAGE: Hello, my name is and I am a proxy voting specialist for the Prudent Bear Funds.You should have received proxy material in the mail concerning the Special Meeting of Shareholders to be held on December 3, Your participation is very important.To vote over the telephone, call toll-free at 1-866-450-8469and a proxy voting specialist will assist you with voting your shares.Specialists are availableMonday through Friday, 9:30 AM to 9:00 PM and Saturday 10:00AM to 6:00 PM Eastern Time.Voting takes just a few moments and will benefit all shareholders. Thank you for your prompt attention to this matter. AUTOMATED
